Citation Nr: 0119727	
Decision Date: 07/31/01    Archive Date: 08/07/01	

DOCKET NO.  00-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for a bipolar disorder 
(manic depression).

3.  Entitlement to service connection for an anxiety 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981 and from November 1982 to September 1983.  The 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Although the veteran initially requested a travel board 
hearing in her VA Form 9, received in February 2000, she 
failed to report to the scheduled hearing and did not request 
that another be scheduled.

The issue of entitlement to service connection for bilateral 
knee disorder will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  There is no competent evidence of record showing major 
depression within one year of the veteran's discharge or 
linking her currently diagnosed recurrent major depression to 
her service or any incident therein.  

3.  There is no competent evidence of record of any currently 
diagnosed anxiety disorder.



CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by 
military service or any other incident therein.  38 U.S.C.A. 
§§ 1101, 1131, 1153 (West 1991); 5103, 5103A, 5107 (West 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  An anxiety disorder was not incurred in or aggravated by 
military service or any other incident therein. 38 U.S.C.A. 
§§ 1101, 1131, 1153 (West 1991); 5103, 5103A, 5107 (West 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In February and March 1999 
the RO attempted to obtain treatment records specified by the 
appellant.  An October 1999 rating decision denied the 
veteran's claims for service connection for bipolar disorder 
and anxiety disorder.  She was notified of this decision that 
same month and of her appellate rights.  A statement of the 
case was issued in February 2000.  The statement of the case 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons her claims were denied.  
In April 2000 the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At that hearing the 
hearing officer advised her of the evidence necessary to 
substantiate her claims.  In June 2000 the RO again attempted 
to obtain private treatment records as specified by the 
veteran.  A supplemental statement of the case was issued in 
March 2001, again discussing the evidence of record, the 
applicable statutory and regulatory law, and the reasons her 
claims were denied.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate her claims, 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2001).  

Factual Background

An October 1979 service mental health record shows a 
diagnosis of situational reaction after the veteran was a 
victim of an attempted rape.  Marked improvement was 
expected.  One month later, she indicated that she did not 
need counseling, as her crisis had resolved.  In April 1980, 
the veteran referred herself to mental health services.  The 
examiner found no significant psychiatric disorder present at 
that time.  There are no other complaints, findings, 
treatment or diagnoses regarding any psychiatric disability 
during either period of service.

The veteran's personnel records do not indicate that she was 
counseled for anything other than termination of service due 
to pregnancy.  An October 1981 personnel record indicates 
that she was a model soldier while other October 1981 and 
August 1983 personnel records reveal that she elected for 
separation due to her pregnancies.  

Community Counseling Center of Seneca County treatment 
records, dating from April 1995 to March 1999, show that the 
veteran was treated for depression and anxiety.  

An August 1995 psychological evaluation conducted by Philip 
C. Yorke, Ph.D., notes the veteran's history of depression 
since age six.  The diagnoses were recurrent major depression 
and mixed personality disorder with dependent, avoidant and 
borderline features.

During her April 2000 personal hearing the veteran testified 
that she did not receive any psychiatric treatment during 
service but indicated that she had met with the chaplain on 
at least five occasions for resolution of emotional problems.  
She also testified that she saw someone at the psychiatric 
department at Fort Dix in February or March 1980 for 
difficulties adjusting and coping to her surroundings in the 
military.  While she mentioned her difficulties to the 
examiner at her separation examination, there was no written 
reference to it in the final report.  After service the 
veteran did not seek psychiatric treatment but was told by 
her physician, Dr. Haswell, in 1984 or 1985, that she was 
having a lot of physical symptoms that reflected her 
emotional difficulty.  On direct questioning, the veteran 
stated that she did not know where Dr. Haswell could be 
located.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F 3d 1039,1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage 10 Vet App. at 495.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to the symptomatology.  Id at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Although the veteran has a current diagnosis of major 
depression, there is no competent medical evidence of record 
showing any psychiatric diagnosis within one year of her 
discharge or linking this diagnosis to her service or any 
incident therein.  An August 1995 psychological evaluation 
noted that the veteran had experienced depression since 
childhood.  The Board acknowledges that the veteran sought 
counseling for emotional strain and diagnosed situational 
reaction after an attempted rape in October 1979.  However, 
the medical records indicate that her symptoms resolved 
within a month and no psychiatric diagnosis resulted from 
this unfortunate event.  Her service medical records show no 
further complaints, treatment or diagnosis for depression.  
Although she believes that her current depression is the 
result of service, she is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for major 
depression (characterized as bipolar disorder and manic 
depression). 38 C.F.R. §§ 3.303, 3.307, 3.309.

Likewise, there is no competent medical evidence of record 
that the veteran currently has a diagnosed anxiety disorder.  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an anxiety disorder.  38 C.F.R. §§ 3.303, 
3.307, 3.309.


ORDER

Service connection for bipolar disorder and anxiety disorder 
is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

The veteran's service medical records show that she 
complained of right knee pain in September 1979 and was 
diagnosed with chondromalacia.  Treatment records note her 
history of bilateral knee pain of six to seven years' 
duration prior to entering the service.  She continued to be 
treated for bilateral knee pain intermittently during both 
periods of service.  Post service treatment records, 
beginning in March 1987, note the veteran's complaints of 
bilateral knee pain and show diagnoses of patellofemoral 
syndrome.  Since the medical evidence regarding the claimed 
disability appears somewhat incomplete, the Board finds that 
it would be helpful to afford the veteran an orthopedic 
examination to determine whether the veteran had a 
preexisting disability in service that may have increased in 
severity beyond the natural progression or whether her 
current bilateral knee disorder was incurred in service.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.   38 U.S.C. § 5103A (West 
2001).  Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
request that she identify names, 
addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to her claim for 
service connection for bilateral knee 
disorder.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran, which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform her of 
this and request that she provide a copy 
of the outstanding medical records.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine if 
she has any present bilateral knee 
disorder related to service.  All 
indicated tests and studies, including x-
ray studies are to be performed. The 
claims folder is to be made available to 
the examiner prior to examination and the 
examiner is to indicate whether the 
claims folder and service medical records 
have been reviewed.  The examiner should 
determine whether it is as likely as not 
that any current knee disorder found to 
be present, either preexisted service and 
was aggravated during active duty or was 
incurred in service.  The reasons and 
bases for all opinions are to be included 
in the discussion.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained therein 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

Thereafter, subject to current appellant procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant need 
take no further action until she is otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in REMAND status.  In taking this action, the Board 
implies no conclusion as to any final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

